      .            .
                             Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 1 of 11
      •   :!
               .       ••


AO 98 (Rev. 12/ 11 ) Appearance Bond
                                                                                                                       ORIGINAL
                                              UNITED STATES DISTRICT COURT
                                                                            for the
                                                             Southern    District of New York

                            United States of America                            )                               SEALED
                                         V.                                     )
                                                                                )     18M8324
                                                                                )
                            OLIVER HARGREAVES
                                     Defendant                                  )

                                                                  APPEARANCE BOND

                                                                 Defendant's Agreement
I,                   OLIVER HARGREAVES                          (defendan t), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( ~ ) to appear for court proceedings;
            ( ~ ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( ~ ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                        Type of Bond
( ~ ) (l) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of$

( ~ ) (3) This is a secured bond of$                             500,000                      , secured by:
                                                         -   - - ~- - - - - - -

               ( ~ ) (a) $        20,000                       , in cash deposited with the court.
                                 ---------
           (D )        (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                       (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                       ownership and value):



                       If this bond is secured by real prope1ty, documents to protect the secured interest may be filed of record.

               ( D ) (c)      a bai I bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):
                       - - - - - - - - - -- - -- - - - - - - - - - - - - - - - - - -- -- - -                                                    --




                                                             Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. T he court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                        Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 2 of 11
                                                                                                                            Page 2

AO 98 (Rev . 12/ 11 ) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                          Declarations                      \

Ownership of the Property. I, the defendant - and each surety- declare under penalty
          (I)
                                                                                            J   perjury that:
                  all owners of the property securing this appearance bond are included on the bond;
          (2)     the property is not subject to claims, except as described above; and
          (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
          while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant - and each surety - declare under penalty of perjury that this information is true.                      1746.)
                                                                                                                            ,oY<-fo,




                                                                              Surety/property owner - signature and date




                  Surety/property owner - printed name                        Surety/property owner - signature and date




                  Surety/property owner - printed name                        Surety/property owner - signature and date




Date ~



Approvedi /)       I<l        •

Date: ~
                       Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 3 of 11

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                     Page I of _ _ _ Pages



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                           Southern   District of   New York


                    United States of America                               )
                                   V.                                      )
                                                                           )        Case No.       18M8324
                 OLIVER HARGREAVES                                         )
                               Defendant                                   )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample ifit is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and , if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:
                                                                                           Place



       on
                                                                          Date and Time

       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                                  Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 4 of 11


AO I998 (Rev. 12/1I} Additional Conditions of Release                                                                                    Page      of      Pages

                                                       ADDITIONAL CONDITIONS OF RELEASE
       IT JS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(D )       (6)
            The defendant is placed in the custody of:
             Person or organization
            Address (only if above is an organi:::ation)
            City and state                                                                              Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition ofrelease or is no longer in the custodian's custody.

                                                                              Signed: _ _ _ _ _ _ _ __ _ __ _ _ __
                                                                                                          Custodian                                     Date
( [8J ) (7)    The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES
                   telephone number        _ _ _ _ _ _ _ , no later than
       (     ) (b) continue or actively seek employment.
       ( D) (c) continue or start an education program.
       ( [8J ) (d) surrender any passport to:       PRETRIAL SERVICES
                                                   - - - , - - - c - - - , - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -
       ( [8J) (e) not obtain a passport or other international travel document.
       ( [8J ) (f) abide by the following restrictions on personal association, residence, or travel: -===-=-:..=c.==-:_.:...=_
                                                                                                       SDNY /EDNY _ _ _ _ _ _ _ _ _ _ _ _ __

       (D )          (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                         including:

       (D )          (h) get medical or psychiatric treatment:

       (D )          (i) return to custody each
                                                -----
                                                      at ____ o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                         or the following purposes:

       (D )           U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                          necessary.
       (         )   (k) not possess a firearm , destructive device, or other weapon.
       (D )           (I) not use alcohol ( D ) at all ( D ) excessively.
       (D )          (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                          medical practitioner.
       ( X )         (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                          random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                          prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                          accuracy of prohibited sub stance screening or testing.
       (D )           (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                          supervising officer.
                 )    (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                          ( [8J) (i) Curfew. You are restricted to your residence every day ( [8J) from             8:00 PM      to  6:00 AM , or ( D ) as
                                        directed by the pretrial services office or supervising officer; or
                          ( [8J ) (ii) Ho me Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                       activities approved in advance by the pretrial services office or supervising officer; or
                          ( D ) (iii) Home In ca rceratio n. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                       court appearances or other activities specifically approved by the court.
       ( [8J)         (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                          requirements and instructions provided.
                          ( 0 ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                  supervising officer.
       (D )          (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
                  Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 5 of 11



                                ADDITIONAL CONDITIONS OF RELEASE
( C8J )   (s) $500,000 PRBCOSIGNED BY TWO FINANCIALLY RESPONSIBLE PERSONS AND SECURED BY $20,000
            CASH; TRAVEL RESTRICTED TO SONY /EDNY; SURRENDER TRAVEL DOCUMENTS & NO NEW
            APPLICATIONS; SUPERVISION AS DIRECTED BY PRETRIAL SERVICES; DEFENDANT TO SUBMIT TO
            UNRINALYSIS, IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT; CURFEW;
            ELECTRONIC MONITORING; GPS. (PRETRIAL MAY ADJUST THE PERIOD OF THE CURFEW AS IT
            DEEMS NECESSARY). DEFENDANT TO BE DE3T AlNED UNTIL ALL CONDITIONS ARE MET.
            MODIFIED BY USMJ FREEMAN ON 10/5/18 AS FOLLOWS: THE DEFENDANT MAY BE RELEASED ON
            ALL OF THE AFOREMENTIONED CONDITIONS WITH THE EXCEPTION OF THE CO-SIGNER
            CONDITION, WITH THE CO-SIGNER CONDITION TO BE MET BY FRIDAY, OCTOBER 12, 2018 AND
            UNTIL THE TWO CO-SIGNERS SIGN THE BOMND, THE DEFENDANT SHALL BE SUBJECT TO HOME
            DETENTION ENFORCED BY ELECTRONIC MONITORING, WITH PERMISSION TO LEA VE THE
            BROOKLYN RESIDENCE ONLY TO MEET WITH COUNSEL, REPRESENTATIVES OF THE
            GOVERNMENT AND COORDINATE ANY PROACTIVE COOPERATION WITH HANDLING CASE
            AGENTS ................ BAIL MODIFICATION ON 10/12/18 BY USDJ FAILLA: $500,000 PRB; I FRP-FATHER;
            SECURED BY $60,000 CASH/PROPERTY: $20,000 DEPOSIT EARLIER; $30,000 TODAY; $10,000 ON OR
            BEFORE 10/19/18; DEFT'S CELLPHONE TO HAVE GPS AND BE SHARED WITH CASE AGENTS; DEFT TO
            LIVE IN BARCELONA, SPAIN; DEFT TO CHECK IN WITH CASE AGENTS ONCE EVERY 48 HOURS;
            REMOVAL OF EARLIER: PTS; DETENTION MONITORING, REQUIREMENT TO LIVE IN BROOKLY, NY
            AND TRAVEL RESTRICTIONS; AND DEFT TO GIVE NOTICE OF AND OBTAIN APPROVAL FROM CASE
            AGENT FOR ALL TRAVEL OUTSIDE OF SPAIN; DEFT TO BE RELEASED UPON SATISFACTION OF ALL
            CONDITIONS BUT $10,000 CASH DEPOSIT; REMAINING CONDITIONS TO BE MET BY 10/19/18 DEFT'S
            PASSPORT SHALL BE RETURNED TO DEFT.
                         Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 6 of 11
AO l 99C (Rev. 09/08) Advice of Pen alties                                                                  Page _ __   of _ _ _ Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:              OLIVER HARGREAVES DEFENDANT RELEASED 18M8324

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both .
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e. , in addition to) to any other sentence you receive .
       It is a crime punishable by up to ten years in prison, and a $250,000 ftne, or both, to : obstruct a criminal investigation ;
tamper with a witness, victim , or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above .




                                                                                     Defendant 's Signature



                                                                                          City and State



                                               Directions to the United States Marshal

( D ) The defendant is ORDERED released after processing.
( D ) The United States marshal is ORDERED to keep the            defendant in custody until notified by the clerk or judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:
                                                                                   Judicial Officer 's Signature



                                                                                      Printed name and title
                           Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 7 of 11
AO I99C
                     ..
          (Rev. 09/08) Adv ice of Penalties                                                       Page _ _ _ of _ _ _ Pages

                     DISTRIBUTION :       COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY    U.S. MARSHAL




                                                                                   Soutl1em l)iskict of i"ilew 'Y'1r-k

                                                                                            The Br-onx
                                                                                           i'ianhattan
                                                                                           weskhest.e..-
                                                                                             ~,ckfand
                                                                                             l)utchess
                                                                                             Or-amte
                                                                                             Putnam
                                                                                              Sulli~an

                                                                                    Eastern l)istrict ()f i"i/ew 'Yor-k

                                                                                      l?n>'1kml {Y-.imts Cvunt.Y)
                                                                                     cueens {Queens eounlY)
                                                                                  Staten .w and [l<IC.h mond, t;()UUIYJ
                                                                                    L'1mt Island {i"ilassau & Suffdk)
Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 8 of 11



                                                         r_




                                         Co:.;rt Nam2: 1st;:.:t Co;rrt
                                         Di·,ision: i
                                         R2~~:µt N;_.miler! 4£S431225a3£
                                         Ca:::t:€-:- ::i: Vfr-rol::1.:
                                         ~ransac~n Do.~;~ 1t/~5i:0:.~
                                         ~ a.yer N.. r.<?: G!..8ir; A aP.RBER PS




                                         CHECK
                                          Chec,t./l'loni:y Order !-iltrz: 3448f,2 a14
                                          AJt Tendered: $:0,00@.06
                                         Total Due:      $10 002.00
                                         7otal Tencered: $13~000.00
                                         Ch.,n9E Alt:    $6.ij0·
                                         itBAE.*
                                         iilS-1-i425S
               Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 9 of 11
_...   ~   .




                          [Jurt Na~e: Di str~c: Cc~:~r
                          L'lVl510~1! l

                          ~:~~~~!    1t~~~;!e:~5a0_2.S8:~
                          Tra11~acticn Da:~: 10! 05/201a
                          r·aye·,, !>ian:e; D_: ,'t:R HAf;GF:EAvES
                          ---------------------------------
                          TRZA~URY R~S:ET~Y
                           Fo-r-: OL IVER HARGF:ERVE3
                           Ca~e/Partv: D-M~S-1-: 1-MJ-00b3E)-€~-
                           Amount: ,         $23, 0§0. 00
                         ----------------------------------
                         Ct":Cr:
                          ChecK/fone~ J~aeR ~~t: 591~
                          Amt Te~der~c: S2Z,0~f.00
                         ---------------------------------
                                               i2fi,006.110
                                               $?Jt@00. 00
                                              ~-~ " l't
                         ~191 - :-1 4251
     Case 1:18-cr-00746-KPF Document 8 Filed 10/05/18 Page 10 of 11
.•




                               c~~: Na~2,               ~:;:71::   ~O L~;
                               :C,: S l :,:-."      ~
                                2~elDt ht.~~ ~-·; qs~~2~22~3S_
                             ._.c s~1:.9-r ])~ , .. -~: : ·
                             Tr2~sact~J;' Car~; i~1:2;~j~~
                             ~·ayt:'~·- Har~s: i; L-:.~1:• ri [~it~F ,:':=
                             ---------------------------------
                             :i-:t !- S;_,_-r ·   ~.£C:~·::-   i
                              r~~ : ~L--, : ~           ~A~j;cAv~;
                              .::~=:e/~~ -:,; :
                              ., -.·- __ .,.. .
                              nu ..... .J i. :i




                            --~------ ---- -- - --------- ----------
                        Case 1:18-cr-00746-KPF Document
                                               I;;)... ni, ttf 8 Filed 10/05/18 Page 11 of 11
                  ..
                  ,


DOCKET~o              f'J)!:!.J.f> ?:,)_4                            DEFENDANT         Qi;,,,.-- Jo@ce"'Je,~
            -.J k {r~   /.a.     'Lou,. f\O
AUSA       Chris T)jµo,se                                            DEF.'S COUNSEL            C'le\l\    GCA,be< ·
                                                                     D RETAINED D FEDERALD FENDERS '4cJA D PRESENTMENT ONLY
D _ _ _ _ _ _ _ _ INTERPRETER NEEDED
                                                                                0 DEFENDANT WAIVES PRETRIAL REPORT

D Rule 5        D Rule 9 D Rule 5(c)(3) D Detention Hrg.                DATE OF ARREST _ _ _ _ __                      0 VOL. SURR.
                                                                        TIME OF ARREST _ _ _ _ __                      0 ON WRIT
@,Other      bc,..jl~                                                   TIME OF PRESENTMENT - - - -


                                                            BAIL DISPOSITION
                                                                               0 SEE SEP. ORDER
D DETENTION ON CONSENT W/0 PREJUDICE        O DETENTION: RISK OF FLIGHT/DANGER D SEE TRANSCRIPT
D D~ENTION HEARING SCHEDULED FOR: _ _ _ _ _ _ _ __
~GREED CONDITIONS OF RELEASE
D Dj:F. RELEASED ON OWN RE~GNIZANCE
°'V-.\U D, rJ?0 PRB        J-, FRP  a---
19"sECURED BY$ ;J._jJ             ozrv
                           @.sllit'ROPERTY:
ClrTRAVEL RESTRICTEb TO SDNY/EDNY/          --------------------
• TJ;MPDRARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
~URRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

~TRIAL SUPERVISION: D REGULAR O STRICT ~DIRECTED BY PRETRIAL SERVICES
D DjkUG TESTING/TREATMT AS DIRECTED BY PTS D l\1ENTAL HEALTH EV AL/TREATMT AS DIRECTED BY PTS
IH'f>EF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREAT1\1ENT

D H01\1E INCARCERATION                  ,.(ol\1E
                                  DETENTION                           ✓
                                                                      c'URFEW
                                                           ~ECTRONIC MONITORING       ~S
D DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

D DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR) D DEF. TO CONTINUE OR START EDUCATION PROGRAM
D DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

~ F . TO BE DETAINED UNTIL ALL CONDITIONS ARE l\1ET
D DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,· REMAINING CONDITIONS TO BE l\1ET BY: _ _ _ __

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

    (A_,u    /_euJ       ~ :ff?) /ff<-     :h & ~'o'lJ ~ (?/?                   fNZ7 a3/t f ~,J-        ~ ~ #d°' ~ ~
            r                                                             C-c,v-/e,W        a. /y. de✓ ,I/\ ..r 3/';n-tJ<1rt e-...z.,-j




D DEF. ARRAIGNED; PLEADS NOT GUILTY                        D CONFERENCE BEFORE D.J. ON _ _ _ __
D DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ __

For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                           D DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SONY WAIVED                                D CONTROL DATE FOR REMOVAL: - - - - -


PRELIMINARY HEARING DATE: _ _ _ _ __                                DON DEFENDANT'S CONSENT


DATE:      /Ol1(1s1                                                          UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
Y!liJIE (original)- COURT FILE        WK - U.S. ATTORNEY"S OFFICE        Yfil.J.QY,:'.- U.S. MARSHAL     QRffli- PRETRIAL SERVICES AGENCY
Rev'd 2016 1H - 2
